Title: To John Adams from William Cunningham, 30 July 1798
From: Cunningham, William
To: Adams, John



Sir
Lunenburg 30th July 1798

Recllecting in my youthfull days to have freequently smoak’d what was than Call’d a thanksgiving pipe with you, and beleving at this time that you have some remenbrance of me. I am Enclined to address you. The people in this Town & Vicinity from various Causes, have been warmly attachd to the french. The publication of the memorial of our Envoy Extraordinary to geather with the requisition for Monies on the part of the french, has Opperated like a Charm in Changing the Oppinions of the People. Lately about forty young men Assembled & formd them selves into a Military Companey by the name of the Lunenburg Musketteers. They have Compleatly armd and Uniformd themselves, with the avow’d Intention of Offering thair Service to Government. It has pleasd the Supream Being to contineau my life fifty four years. My new Imployment (Agriculture) agrees with my Constitution—I am blest with health. Thinking it the indispencible duty of every one at this Crisis, to stand fourth in defence of our Religion, Liberty & Laws. have mounted the emblem of a Patriot in my hat, & hope to be inabled to palsy the arm that shall attempt to dismount it. I have the pleasure to think this emblem will become general in this Town, and a true Index to the heart. That you Valuable life may be preserved until the designs of Providence are accomplishd in the great Commotions of the Inhabitants of this Globe, that you may have the satisfaction, after Compleating the Ardurus task Assignd you, of Enjoying the rights of Man with you fellow Citizens, under the restraint of Equel Laws of our Country, haveing none to mollest or make Affraid, is my fervent wish. My respectfull Compliments with Mrs. Cunninghams to your Lady. belive me my Dear Sir to be very Respectfully your most Humble Servant

William Cunningham